Citation Nr: 0333093	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  94-43 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran had active service from October 1978 to January 
1983 and from February 1984 to September 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

In March 1997, the Board remanded the veteran's appeal to the 
RO for additional development.  Following the requested 
development, the RO in February 2003 continued its denial of 
the claimed benefit.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

Although the veteran appeared for a number of VA examinations 
in April 2000 that had been requested by the Board in its 
remand of March 1997, she did not appear for her psychiatric 
examination.  As the Board noted in its remand, the 
examinations were necessary in order to determine medically 
whether she was capable of securing or following 
substantially gainful employment.  See, e.g., Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  Although the record suggests 
that she refused to undergo psychiatric examination at the 
location designated by VA, there is no indication in the 
record that she was informed of the possible consequences, 
pursuant to 38 C.F.R. § 3.655 (2003), of failing to report 
without good cause for an examination scheduled in 
conjunction with her claim for a TDIU.  A claim for a TDIU is 
a type of increased rating claim.  See Norris v. West, 12 
Vet. App. 413, 420-21 (1999).  

Section 3.655, title 38, Code of Federal Regulations, 
provides in pertinent part as follows:  

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  

(Emphasis added.)  

The Board deems it necessary to obtain the findings that a 
current VA psychiatric examination could render because of 
the prominent role the veteran's psychiatric disability plays 
in her overall disability picture.  However, the veteran 
should be informed that her failure to report for the 
scheduled psychiatric examination without good cause could 
result in denial of her claim under 38 C.F.R. § 3.655, as 
quoted above.  Any notice of the scheduled examination must 
be sent to her at her latest address of record.  See 38 
C.F.R. § 3.1(q) (2003).  

The record also indicates that during the 1990's, the veteran 
received Social Security disability benefits based on a 
primary diagnosis of recurrent major depression; her service-
connected psychiatric disability is classified as major 
depressive disorder.  The report of a VA general medical 
examination conducted in April 2000 states that the veteran 
had received Social Security disability benefits from 1991 to 
2000 and that she had recently been notified that she no 
longer qualified for those benefits.  However, the record 
does not disclose what her current status is with respect to 
Social Security disability benefits.  This should be 
determined and any pertinent records obtained.  

The record further shows that the veteran was given notice of 
her rights and responsibilities in the claims process, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, in a letter 
dated in April 2001.  The veteran was requested to submit any 
additional information or evidence to the RO within 60 days 
from the date of the notice.  The veteran was informed that 
if the RO did not receive the information or evidence within 
that time, the RO "will decide your claim based only on the 
evidence we have received and any VA examinations or medical 
opinions."  Although the notice letter mentioned her claim 
of entitlement to a TDIU, it did not inform the veteran what 
evidence was necessary to support such a claim.  The only 
information furnished the veteran related to establishing 
service connection.  

Regulations implementing the VCAA became effective on August 
29, 2001.  Those regulations include 38 C.F.R. § 3.159(b)(1), 
which states in pertinent part that if a claimant did not 
respond within 30 days to a VA request for pertinent evidence 
or information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) with respect to any 
pending claim.  The RO should inform the 
veteran that any evidence and information 
submitted by her in response to VA's 
request must be received within one year 
of the date of the letter and that the 
veteran should inform the RO if she 
desires to waive the one-year period for 
response.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psychiatric disability at any time since 
August 1997.  After securing the 
necessary release, the RO should obtain 
the records, including all pertinent VA 
treatment records, that are not already 
contained in the claims file.  

3.  The RO should determine whether the 
veteran is now receiving Social Security 
disability benefits.  If so, the records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim, should be obtained 
from the Social Security Administration 
and associated with the record unless 
they are already on file.  

4.  After pertinent records have been 
received, the veteran should be afforded 
a VA psychiatric examination to determine 
the current severity of her service-
connected psychiatric disorder.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to provide a 
multiaxial diagnosis in conformity with 
the latest edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 
to include a Global Assessment of 
Functioning (GAF) score and the meaning 
of the GAF score.  The examiner is 
requested to review the claims folder and 
render an opinion as to the effect of the 
service-connected psychiatric disability 
on the veteran's ability to secure or 
follow a substantially gainful 
occupation.  A rationale should be 
provided for any opinions or conclusions 
expressed.  

5.  The RO should specifically advise the 
veteran in writing at her latest address 
of record of the pertinent provisions of 
38 C.F.R. § 3.655 and of the possible 
consequences of her failure to report for 
the VA psychiatric examination scheduled 
in conjunction with her claim for a TDIU.  

6.  Following any further indicated 
development, the RO should review the 
record and readjudicate the claim of 
entitlement to a TDIU.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and her 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



